977 So. 2d 893 (2008)
In the Matter of the Succession of George Lamont BEAN.
No. 07-CC-2426.
Supreme Court of Louisiana.
March 24, 2008.
PER CURIAM.
Granted. We find the court of appeal erred insofar as it found relator's October 13, 2006 legal malpractice action was filed outside of the three-year peremptive period. The alleged malpractice occurred on October 17, 2003, and relator's suit was filed within three years of this date. However, we are unable to determine, based on the facts before us, whether the action is perempted because it is unclear whether the October 13, 2006 action was filed within one year of relator's discovery of the alleged malpractice. See La. R.S. 9:5605. Accordingly, the judgment of the court of appeal is vacated, and the case is remanded to the trial court, which is instructed to make a determination of when relator discovered the alleged malpractice and to rule on defendants' exceptions of no cause of action and peremption in light of this finding.